Citation Nr: 0809828	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for arthritis of the 
left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to November 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In January 2008, the veteran testified at a hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


REMAND

The veteran contends, in essence, that service connection is 
warranted for arthritis in his hips because it is 
etiologically related to his active service or his service-
connected gout and degenerative joint disease.

The record reflects that the veteran was evaluated for 
multiple joint complaints in service.  He has been granted 
service connection for degenerative arthritis of the left 
ankle and for gout with polyarthralgia.  He has also been 
diagnosed with degenerative joint disease of both hips.  The 
record also contains an April 2006 statement from a VA 
physician expressing his opinion that the arthritis in the 
veteran's left ankle is probably related to gout.  

Although the veteran was afforded a VA examination in 
response to these claims and the examiner diagnosed 
degenerative joint disease of multiple joints, no VA medical 
opinion addressing the etiology of the arthritis in the 
veteran's hips has been obtained.  In the Board's opinion, 
such an opinion is necessary in view of the veteran's history 
of multiple joint symptoms in service and his currently 
service-connected disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
copy of any pertinent VA medical records 
for the period since April 2004.  The RO 
or the AMC should also undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present arthritis in either hip.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to each currently present hip 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active service or his service-
connected degenerative joint disease of 
the left ankle and gout with 
polyarthralgia.  

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



